Case 1:19-cv-05028-WMR Document 55-2 Filed 03/06/20 Page 1 of 3




                Exhibit 1
           Case 1:19-cv-05028-WMR Document 55-2 Filed 03/06/20 Page 2 of 3
                                                                              PLACE $ X . X X I N
FROM/DE:                                                                      S TAM P S HERE.




                                                                             C O L O Q U E $ X.XX E N
                                                                                 SEL L O S AQ UÍ .




           OFFICIAL ABSENTEE BALLOT
             BOLETA OFICIAL DE VOTO AUSENTE
           BOARD OF REGISTRARS
             JUNTA DE REGISTRADORES

               455 Grayson Highway
               Suite 200
               Lawrenceville, GA 30046
               USA
                                                              Case 1:19-cv-05028-WMR Document 55-2 Filed 03/06/20 Page 3 of 3

                STOP                  BEFORE YOU SEAL THIS ENVELOPE,
                                      YOU MUST DO THE FOLLOWING:                                                                DETÉNGASE                                               ANTES DE SELLAR ESTE SOBRE,
                                                                                                                                                                                        DEBE HACER LO SIGUIENTE:
                          Place your ballot in white envelope and seal.                                                                                 Coloque su boleta en el sobre blanco y selle.
                          Sign the oath.                                                                                                                Firma el jurmanto.
                          Have you affixed sufficient postage?                                                                                          ¿Ha colocado franqueo suficiente?




                                       OATH OF ELECTOR                                                                                                   JURAMENTO DEL VOTANTE
                                                                                                                         Yo, el abajo firmante, juro (o afirmo) que
   I, the undersigned, do swear (or affirm)
                                                                                                                                                                                        • Que no he marcado ni enviado por correo
 • I am a citizen of the United States and                  • I have not marked or mailed any other                      • Soy ciudadano de los Estados
                                                                                                                                                                                           ninguna otra boleta de voto ausente, ni
   of the State of Georgia.                                   absentee ballot, nor will I mark or mail                     Unidos y del estado de Georgia
                                                                                                                                                                                           marcaré o enviaré por correo otra boleta
 • I possess the qualifications of an                         another absentee ballot for voting in
                                                              such primary or election; nor shall I vote
                                                                                                                         • Que poseo los requisitos de un                                  de voto ausente para votar en dichas
   elector required by the laws of the                                                                                     votante exigidos por las leyes del                              primarias o elecciones, ni votaré en ellas
   State of Georgia.                                          therein in person.                                           estado de Georgia;                                              personalmente.
 • I am entitled to vote in the precinct                    • I have read and understand the                             • Que tengo derecho a votar en el                              • Y que he leído y entendido las
   containing my residence in the primary or                  instructions accompanying this ballot.                       distrito electoral que contiene mi                              instrucciones que acompañan este voto
   election in which this ballot is to be cast.             • I have carefully complied with such                          residencia en las primarias o en las
                                                                                                                                                                                        • Y que he seguido cuidadosamente esas
 • I am eligible to vote by absentee ballot.                  instructions in completing this ballot.                      elecciones en que se usará este voto                            instrucciones al completar esta votación.
                                                                                                                         • Que soy elegible para realizar un
   I understand that the offer or acceptance of money or any other object of value to vote                                 voto en boleta de voto ausente
   for any particular candidate, list of candidates, issue, or list of issues included in this
   election constitutes an act of voter fraud and is a felony under Georgia law.                                      Entiendo que la oferta o aceptación de dinero o cualquier otro objeto de valor para votar por un
                                                                                                                      candidato en particular, una lista de candidatos, una cuestión o una lista de cuestiones incluidas en
SIGN                                                                                                                  esta elección constituye un acto de fraude electoral y es un delito grave conforme a la ley de
HERE
                                                                                                                      Georgia.
            SIGNATURE O R M A R K O F ELECTOR                                                                         FIRM AR
                                                                                                                      AQUÍ

                                                                                                                                    FI R M A O M A R C A DEL VOTANTE
            PRINTED N A M E O F ELECTOR                                           DATE


 Oath of Person Assisting Elector (if any): I, the undersigned, do swear (or affirm) that I assisted                                 N O M B R E I MPRESO DEL VOTANTE                                          F ECHA
 the above-named elector in marking such elector’s absentee ballot as such elector personally
 communicated such elector’s preference to me; and that such elector is entitled to receive                            Juramento de la persona que asiste al votante (si corresponde): Yo, el abajo firmante, juro (o afirmo) que
 assistance in voting under provisions of subsection (a) of Code Section 21-2-409.                                     ayudé al votante antes mencionado a marcar la boleta de voto ausente, ya que dicho votante me comunicó
                                                                                                                       personalmente su preferencia; y que ese votante tiene derecho a recibir asistencia en la votación de
 This, the ______ day of _________________________, 20______                                                           conformidad con lo dispuesto en el inciso (a) del artículo 21-2-409 del Código.
 Reason for Assistance (Check appropriate square):                                                                     A los _______día de _______________________________, de 20 ______
      Elector is unable to read the English Language    Elector requires assistance   due to physical disability.
                                                                                                                       Motivo de la asistencia (marcar la casilla correspondiente):
 SI G NAT URE O F PERSO N ASSI ST I NG ELECTOR
                                                                                                                            El votante no puede leer el idioma inglés   El votante requiere asistencia debido a una discapacidad física.




                                                                                                                                                                                                                                             F O R M OATH ENVELOPE 2 0 1 9 – 2
 PRINTED N A M E O F PERSO N ASSI ST I NG ELECTOR                                 DATE

 Georgia law provides that any person who knowingly falsifies information so as to vote illegally by                      F I RMA DE L A PERSO NA Q U E ASISTE AL VOTANTE
 absentee ballot or who illegally gives or receives assistance in voting, as specified in Code Section
 21-2-568 or 21-2-573, shall be guilty of a felony.

                                                                                                                         N O M B R E I MPRESO DE L A PERSO NA Q U E ASISTE AL VOTANTE                          F ECHA
  THIS BOX ISFOR OFFICE USE ONLY.

                                                                                                                         La legislación de Georgia dispone que toda persona que a sabiendas falsifique información para votar
  DATE RECEIVED               T IME RECEIVED       CERTIFIED A N D APPROVED (SIGNATURE OF REGISTRAR)                     ilegalmente por boleta de voto ausente o que preste o reciba asistencia para votar ilegalmente, según se
                                                                                                                         especifica en los artículos 21-2-568 o 21-2-573 del Código, será culpable de un delito grave.
